
	

113 HRES 71 IH: Opposing the International Olympic Committee’s decision to eliminate wrestling from the Summer Olympic Games beginning in 2020.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Loebsack (for
			 himself, Mr. Jordan,
			 Mr. Walz, Mr. Braley of Iowa, Mr. King of Iowa, and
			 Mr. Latham) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Opposing the International Olympic
		  Committee’s decision to eliminate wrestling from the Summer Olympic Games
		  beginning in 2020.
	
	
		Whereas wrestling is recognized as one of the world’s
			 oldest competitive sports dating back to 3000 BC;
		Whereas wrestling was one of the original sports of the
			 ancient Greek Olympic Games and of the first modern Olympic Games;
		Whereas wrestling is one of the world’s most diverse
			 sports, with participants from almost 200 countries around the world;
		Whereas over 280,000 high school students in the United
			 States participated in wrestling in 2012;
		Whereas there are over 300 intercollegiate wrestling
			 programs in the United States;
		Whereas wrestling represents the determination and hard
			 work it takes to succeed in life and sport;
		Whereas the United States has a long, proud, and storied
			 Olympic wrestling history; and
		Whereas wrestling epitomizes the spirit of the Olympic
			 Games: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)opposes the
			 decision of the International Olympic Committee to eliminate wrestling from the
			 Summer Olympic Games beginning in 2020;
			(2)thanks the United States Olympic Committee
			 for their continued support of wrestling and encourages them to work actively
			 to reverse this decision; and
			(3)urges the
			 International Olympic Committee to reinstate wrestling as a core sport of the
			 Summer Olympic Games.
			
